[Cite as State v. Chapman, 2015-Ohio-4042.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                   :

                 Respondent-Appellant,           :
                                                                       No. 15AP-70
v.                                               :                (C.P.C. No. 09MS06-392)

Crosby M. Chapman,                               :          (ACCELERATED CALENDAR)

                 Petitioner-Appellee.            :



                                          D E C I S I O N

                                 Rendered on September 30, 2015


                 Yeura Venters, Public Defender, and Timothy E. Pierce, for
                 appellant.

                 Ron O'Brien, Prosecuting Attorney, and Steven L. Taylor, for
                 appellee.

                  APPEAL from the Franklin County Court of Common Pleas.

KLATT, J.
        {¶ 1} Respondent-appellant, the state of Ohio, appeals a judgment of the Franklin
County Court of Common Pleas that vacated the classification of petitioner-appellee,
Crosby Chapman, as a Tier III sex offender and reinstated Chapman's classification as a
sexually oriented offender. For the following reasons, we affirm the judgment.
        {¶ 2} In 1996, the Thirteenth Judicial Circuit Court of Florida revoked the
probation that it had granted Chapman after his conviction for four counts of engaging in
a sexual act with a child. The court sentenced Chapman to a 20-year term of
imprisonment.
        {¶ 3} After Chapman was released from prison, he moved to Franklin County. At
that time, sex offenders had to comply with Ohio's version of Megan's Law, which
No. 15AP-70                                                                                        2

mandated sex offender classification, registration, and, in certain instances, community
notification.1 Under Megan's Law, each sex offender was classified as either a sexually
oriented offender, habitual sex offender, or sexual predator.             Megan's Law imposed
specific requirements which varied according to the offender's classification.                Upon
Chapman's arrival in Franklin County, he registered with the Franklin County Sheriff as a
sexually oriented offender.
       {¶ 4} In 2007, the General Assembly enacted Am.Sub.S.B. No. 10 ("AWA"), which
repealed Megan's Law and, in its place, adopted Ohio's version of the federal Adam Walsh
Child Protection and Safety Act, 42 U.S.C. 16901 et seq. Under the AWA, sex offenders
are classified as Tier I, II, or III offenders. Like the Megan's Law classifications, each
AWA classification carries with it certain requirements. In general, the AWA imposes
more      onerous   registration    burdens     and    expands     the    community-notification
requirements.
       {¶ 5} Two sections of the AWA directed the attorney general to reclassify existing
sex offenders based on their offense. R.C. 2950.031; 2950.032. The attorney general
reclassified Chapman as a Tier III sex offender. Pursuant to R.C. 2950.031(E), Chapman
contested his reclassification and challenged the constitutionality of the AWA as applied
to him.
       {¶ 6} While Chapman's petition was pending, the Supreme Court of Ohio decided
State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, in which the court (1) held that the
reclassifications of sex offenders by the attorney general were invalid, (2) struck R.C.
2950.031 and 2950.032 from the AWA, and (3) reinstated the prior classifications of sex
offenders. Bodyke at ¶ 2. The Supreme Court of Ohio subsequently held that the AWA, as
applied to defendants who committed sex offenses prior to its enactment, vi0lated the
constitutional prohibition against retroactive laws. State v. Williams, 129 Ohio St.3d 344,
2011-Ohio-3374, syllabus.
       {¶ 7} In a judgment dated January 27, 2015, the trial court granted Chapman's
petition contesting his reclassification. Based on Bodyke and Williams, the trial court
vacated Chapman's reclassification and reinstated Chapman's classification as a sexually

1 The General Assembly originally adopted Ohio's version of Megan's Law in 1996. Am.Sub.H.B. No. 180,

146 Ohio Laws, Part II, 2560. In 2003, the General Assembly significantly modified Megan's Law.
Am.Sub.S.B. No. 5, 150 Ohio Laws, Part IV, 6558.
No. 15AP-70                                                                                 3

oriented offender. The state now appeals the January 27, 2015 judgment, and it assigns
the following errors:
                          FIRST ASSIGNMENT OF ERROR
              THE COMMON PLEAS COURT ERRED IN GRANTING
              RELIEF THAT REINSTATED PETITIONER AS A SEXUALLY
              ORIENTED OFFENDER WHEN OHIO LAW PROVIDED
              THAT PETITIONER IS TREATED AS A SEXUAL
              PREDATOR UNDER MEGAN'S LAW.

                         SECOND ASSIGNMENT OF ERROR

              THE COMMON PLEAS COURT ERRED IN GRANTING
              RELIEF WITHOUT HOLDING THE HEARING REQUIRED
              BY R.C. 2950.031(E).

       {¶ 8} By its first assignment of error, the state argues that the trial court erred by
not reassessing Chapman's classification under Megan's Law and determining that
Chapman is actually a sexual predator, and not a sexually oriented offender. We disagree.
       {¶ 9} Since the issuance of Bodyke, we have repeatedly recognized that
petitioners under R.C. 2950.031(E) are entitled to orders directing their return to their
previous classifications. Cook v. Ohio, 192 Ohio App.3d 674, 2011-Ohio-906, ¶ 9 (10th
Dist.); Hosom v. State, 10th Dist. No. 10AP-671, 2011-Ohio-1494, ¶ 8. Chapman was
previously classified as a sexually oriented offender. The current action is not a vehicle for
the state to challenge that classification. State v. Bowling, 10th Dist. No. 15AP-36, 2015-
Ohio-3123, ¶ 10. Accordingly, we conclude that the trial court did not err in reinstating
Chapman as a sexually oriented offender, and we overrule the first assignment of error.
       {¶ 10} By its second assignment of error, the state argues that the trial court erred
in not holding a hearing before ruling on Chapman's petition. While we agree that the
trial court erred as alleged, we conclude that the error was harmless error.
       {¶ 11} R.C. 2950.031(E) allows a sex offender reclassified by the attorney general
to "request as a matter of right a court hearing to contest the application" of the AWA to
the offender. The offender must serve a copy of his or her petition on the county
prosecutor, who represents the interests of the state. "[A]t the hearing, all parties are
entitled to be heard, and the court shall consider all relevant information and testimony
presented relative to the application" of the AWA to the offender. Id. "If at the conclusion
No. 15AP-70                                                                                             4

of the hearing the court finds that the offender * * * has proven by clear and convincing
evidence that the [AWA] do[es] not apply to the offender * * *, the court shall issue an
order that specifies that the [AWA] do[es] not apply to the offender." Id.
        {¶ 12} The state has complained of the failure to hold an R.C. 2950.031(E) hearing
in previous cases. In those cases, we declined to rule on the state's argument because
Bodyke had severed R.C. 2950.031 from the remainder of the AWA, thus mooting any
issues related to the petition process. State v. Cundiff, 10th Dist. No. 10AP-672, 2011-
Ohio-4919, ¶ 15; Jackson v. State, 10th Dist. No. 10AP-644, 2011-Ohio-2047, ¶ 14; Hosom
at ¶ 10-11. However, in State v. Palmer, 131 Ohio St.3d 278, 2012-Ohio-580, the Supreme
Court of Ohio held that Bodyke's severance of the unconstitutional reclassification process
did not invalidate the R.C. 2950.031(E) petition process. Palmer at ¶ 2, 17. Given this
holding, the state's argument is no longer moot, and we must resolve it.
        {¶ 13} We agree with the state that the plain language of R.C. 2950.031(E) requires
the trial court to hold a hearing on a timely filed petition. In re D.L.W., 8th Dist. No.
94232, 2010-Ohio-2486, ¶ 6; State v. Rodgers, 5th Dist. No. 2009-CA-00177, 2010-Ohio-
140, ¶ 23. That hearing, however, may focus on just one issue: whether the AWA applies
to the petitioner.2 Bowling, 2015-Ohio-3123, at ¶ 7. Here, the state concedes that
Megan's Law, not the AWA, applies to Chapman. Because the state concedes the sole
issue the hearing could address, the lack of a hearing does not prejudice the state. If error
is not prejudicial, it does not affect substantial rights, so it may be disregarded. State v.
Harris, 142 Ohio St.3d 211, 2015-Ohio-166, ¶ 36. We, thus, overrule the state's second
assignment of error.
        {¶ 14} For the foregoing reasons, we overrule the state's two assignments of error,
and we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                                  Judgment affirmed.

                              BRUNNER and HORTON, JJ., concur.




2 Originally, R.C. 2950.031(E) also allowed sex offenders to challenge the manner in which the attorney
general reclassified them under the AWA. Because none of the attorney general's reclassifications
survived Bodyke and Williams, the particular tier in which the attorney general placed the petitioners no
longer matters. The only available relief still relevant is a determination that the AWA does not apply to
the petitioner.